Lyon, J.
Waiving the question as to the power of the commissioner to make the order which was vacated by the circuit court, and conceding, for the purposes of the case, that the judgment was originally entered by the justice in the form claimed by the defendant, we still think that the commissioner’s order was properly vacated by the circuit court.
On the hearing of the motion to vacate, it appeared that the judgment was rendered on a promissory note given by the defendant for $150 and ten per cent, interest, no part of which note had been paid. The defendant does not claim that there was not due to the plaintiff on the note $153.50 when the judgment was rendered. With no merits in his application, without any pretense that he has been injured, in the absence of any equities in his favor, he comes into court, and, founding *136his application upon a mere technicality, asks for relief of an equitable nature, and which should only be granted upon equitable principles. There is sufficient in the judgment which the defendant claims was originally entered by the justice, to show that the latter intended that it should be for $153.50 damages, and we have no difficulty in holding that he carried out such intention, notwithstanding the clerical mistake in one part of the judgment.
By the Court. — The order appealed from is affirmed.